DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 4 and amendment of claim 1, in the paper of 4/30/2021, is acknowledged.  Claims 1-3, 5-22, 24-29 are still at issue and are present for examination.  Applicants' arguments filed on 4/30/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Election/Restrictions

	Applicant's election with traverse of Group I, claims 1-21, 22-27, 28, to a split recombinase polypeptide comprising at least two recombinase and a chemically induced dimerization domain (CIDD) and the Species: (a) Group 1 (claim 4) : Flp, 
(b) Group 2 (claim 13) : GID1 domain and (c) Group 3 (claim 14) : nMag, in the paper of 4/24/2018, is acknowledged.
Claims 7-12, 14, 15, 18-21, 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Specification
The disclosure is objected to because of the following informalities: 
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 13, 16, 17, 22, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2, 3, 5, 6, 13, 16, 17, 30 dependent from) was previously rejected on the basis that the recitation “wherein each recombinase polypeptide fragment is not active by itself, but is in an active state and primed for reconstitution of an active recombinase protein upon protein complementation with at least one or more recombinase polypeptide fragment to reconstitute the active recombinase protein”.  Specifically was stated that it was unclear as to what is meant by a polypeptide 
Applicants  traverse the rejection on the basis that applicants point to the specification at paragraphs [0076] and [0080] of the original application which teaches that the split-recombinases are in the correct conformation to form an active protein in order to minimize any lag that traditionally occurs with protein complementation in vivo or in vitro. Applicants submit that normally when two proteins interact they undergo conformational or structural changes to become active which can produce a lag-time before the protein is functional and in this instance, the split-proteins are split at a particular point that avoids the split-fragments from undergoing a conformational change when they interact, and therefore the complementation of the complementary split-recombinases immediately results in an active protein without a lag time.
Applicant’s complete argument is acknowledged and has been carefully considered, however is not found persuasive for the reasons previously made of record and repeated herein.  It remains that it is unclear and confusing as to what is meant by a polypeptide fragment being in an active state and primed for reconstitution?  What does active state and primed for reconstitution mean in the context of the claimed polypeptide and how is this different from any other state of any other polypeptide?
Applicants comments regarding the state of proteins in the figures (i.e. specification at paragraphs [0076] and [0080] of the original application) does not clarify the recitation in the context of the claim.  Applicants additional comments regarding the state of the split-proteins such that they are split at a particular point that avoids the 
Appropriate amendment and/or comment is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 13, 16, 17, 22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-6, 13, 16, 17, 22, 23, 30.  In response to the rejection applicants have 
Claims -3, 5, 6, 13, 16, 17, 22 as newly amended are directed to any split-recombinase polypeptide, comprising: i. at least one chemically-induced dimerization domain pair (CIDD pair), comprising a first chemically-induced dimerization domain (CIDDA) and at least a second complementary CIDD (CIDDB), wherein the CIDDA binds to a target agent and the CIDDB binds to the same target agent; ii. a recombinase protein split into one or more recombinase polypeptide fragments, wherein each recombinase polypeptide fragment is conjugated to at least one chemically-induced dimerization domain (CIDD) of a CIDD pair, and wherein each recombinase polypeptide fragment is not active by itself, but is in an active state and primed for reconstitution of an active recombinase protein upon protein complementation  with at least one or more recombinase polypeptide fragment to reconstitute the active recombinase protein;  wherein the target agent is a ligand to both CIDDA and CIDDB, and wherein in the presence of the target agent, both CIDDA and CIDDB bind to the target agent, resulting in protein complementation of the conjugated recombinase polypeptide fragments to form the active recombinase protein, and wherein the recombinase protein is not Cre, wherein Cre comprises the amino acid sequence of SEQ ID NO: 74 and wherein the recombinase protein is selected from the group consisting of: Flp, PhiC31 (DC31), VCre comprising the amino acid sequence of SEQ ID NO: 16 or a polypeptide that has at least 85% identity to the amino acid sequence of SEQ ID NO: 16, B3, Bxbl, Dre, Vika, and FlpO (see also above rejection under 35 U.S.C. 112(b) or 112 (pre-AIA ), second paragraph).

There is insufficient disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification fails to describe sufficient representative species of these split recombinases and fusion proteins by any identifying structural characteristics or functional properties, for which no predictability of structure with correlated function is apparent.  Given this lack of sufficient representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
Applicants Response:
Applicants traverse this rejection on the basis that applicants submit that independent claim 1 has been amended to refer to the split recombinases describe in the Examples, specifically Flp, PhiC31 (CDC31), VCre, B3, Bxbl, Dre, Vika and FlpO. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein. 
In response to applicants initial submission that independent claim 1 has been amended to refer to the split recombinases describe in the Examples, specifically Flp, PhiC31 (CDC31), VCre, B3, Bxbl, Dre, Vika and FlpO and applicants submission that these are disclosed in the Examples and Figures, Applicants clearly had possession of these at the time of filing, this is not found persuasive on the basis that each of the referred to recombinases is a genus of molecules and applicants examples and figures describe a limited number of species of the referred to recombinases.
As previously stated the amended genus of “representative species” are not sufficiently described nor enabled in the specification.  Applicants submission that FIG. 48C and FIG. 48G shows split sites for FlpO, FIG. 48G and describe split sites for recombinases FlpO, PhiC31, VCre, B3 and Bxbl, and FIG. 38, shows exemplary split-Flp fragments fused to with different CIDD proteins is at most a partial description of the recombinases. 
It continues that while it is recognized that there is no absolute requirement of disclosing all possible "split recombinase fragments" in order to satisfy the written description requirement and that the written description requirement is satisfied if the invention is described in "sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, applicants have not 
It continues that applicants specification’s description of a few potential “splits” of predominantly one recombinase, Flp, if not a few recombinases is insufficient to describe the large number of splits and split recombinases claimed as amended.  Similarly applicants submission of applicants specification as exemplified in disclosure of two fragments Tables lA, 2A, 3A, 4, 8, or three fragments, Tables 1B, 2B, 3B, as well as exemplary recombinase-CIDD or recombinase-CIDD conjugates, Table 5 and Table 6 is insufficient to describe the vast breadth of the claimed split recombinases. 
Further it is pointed out to applicants that applicants discussion of the interpretation of the meaning of  “active state and primed for reconstitution” under the above rejection under 35 U.S.C. 112(b) as meaning that the split proteins are split at a particular point that avoids the split fragment from undergoing a conformational change when they interact is clearly a structural and functional property requiring of a described structural/functional correlation.  No such structure to function correlation has been described.


New Matter
Newly amended claim 1 (claims 2-6, 13, 16, 17, 22 and 23 dependent from) is rejected under this statute on the basis that applicants specification at the time of filing does not support the newly claimed genus of split recombinase polypeptides “wherein the recombinase protein is not Cre, wherein Cre comprises the amino acid sequence of SEQ ID NO:74” and this is thus considered new matter.  Applicant’s comments as to support for the newly added limitation regarding applicant’s specification “at least at paragraph [0072]” are acknowledged and have been considered, however, are not found persuasive in supporting applicant’s newly amended claims.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 2, 4, 5, 13, 16, 17, 22, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuan-Ta Lu, Timothy (US 2017/0306336) is withdrawn based upon applicants amendment of the claims  and arguments presented in the paper of 8/25/2020.  It is acknowledged that the Lu et al. reference does not get priority to its provisional application number 62/327,479.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 13, 16, 17, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jullien et al. (Nucleic Acids Research, Vol 31, No. 21, e131) and Yadav and Yang (US 7,238,854).
This rejection was made in the previous office action.  In response to the rejection applicants have amended the claims and argue the rejection as it applies to the newly amended claims.  For convenience the original rejection is repeated herein.  
As previously stated, Jullien et al. teach that Cre recombinase is extensively used to engineer the genome of experimental animals however, it’s usefulness is limited by the lack of an efficient temporal control over its activity.  Julien et al. teach that to overcome this lack of temporal control they developed a regulatable fragment complementation system for Cre, wherein the enzyme was split into two moieties that are fused to a FHBP12 (FK506-binding protein) and FRB (binding domain of the FKBP12-rapamycin-associated protein) which are efficiently heterodimerized by rapamycin (see abstract, Figure 1 and supporting text).  Julien et al. teach that this ligand-induced dimerization can efficiently regulate Cre and should be useful to achieve 
	Jullien et al. specifically teach the regulation of Cre recombinase by ligand-induced complementation of inactive fragments.  Jullien et al. teach a split-recombinase, DiCre, which is split into two fragments that are devoid of enzymatic activity but can be re-associated by dimerization to reconstitute activity.  Jullien et al. fuse each of the inactive Cre recombinanase fragments to two complementing enzyme moieties FKBP12 and FRB (See Figure 1A and General principles of the construction of DiCre, page 2 of 9).  
	Julien et al. teach that their results demonstrate that the regulated dimerization of inactive fragments may represent an efficient approach for the regulation, within the cell of the activity of a given enzyme, even in the case of enzymes possessing a relatively complex mechanism of action.
Yadav and Yang teach a method of controlling site specific recombination comprising conditional or regulated expression of site-specific recombinase using split intein-mediated splicing.  Yadav and Yang teach that their method enhances the temporal and tissue-specificity of trait gene expression and allows for fine tuning of expression specificity through the split recombinase fusions.  Yadav and Yang teach the production of a split Cre recombinase and a split Flp recombinase.  Yadav and Yang specifically teach the production of a split Flp recombinase comprising the N-terminal 155 amino acids of the Flp recombinase fused to a intein sequence.  Yadav and Yang teach the production of a split Flp recombinase comprising the C-terminal 234 amino acids of the Flp recombinase fused to a intein sequence.  While Yadav and Yang do not 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the methods of regulating gene expression taught by Julien et al. and Yadav and Yang and create the regulatable fragment complementation system as taught by Julien et al. for Cre, wherein the enzyme was split into two moieties that are fused to a FHBP12 (FK506-binding protein) and FRB (binding domain of the FKBP12-rapamycin-associated protein) which are efficiently heterodimerized by rapamycin (see abstract, Figure 1 and supporting text), substituting the split Flp proteins taught by Yadav and Yang as a means of temporally regulating the expression of Flp in a cell.  The motivation to create such split Flp recombinases comes from the fact that both groups disclose methods of temporally controlling recombinase fusions using similar split-recombinases.  The expectation of success is high based upon the high level of skill in the art as exemplified by the teachings of Julien et al. and Yadav and Yang who teach all the methods and substrates necessary to produce the obvious reaction mixtures.
Applicants Response:
Applicants traverse the rejection on the basis that applicants submit that without conceding the correctness of the rejection or that a prima facie case of obviousness exists.   Applicant notes that a showing of unexpectedly improved results is sufficient to overcome a prima facie case of obviousness. MPEP 2141(V).  Applicants submit that in particular, the instant specification is quite specific in noting that the instant polypeptides 
Applicant submits that Jullien itself teaches that their polypeptides, when activated, show only 50% activity at 24 hours and take a full 72 hours to reach full activity. See Jullien Fig. 3D.  Applicant submits that in stark contrast, instant Figs. 28-30 show time course data demonstrating that the inventors' recombinase compositions reach maximal activation well before the end of the 48 hour time course.  Applicant submits that such significantly faster activation, and the higher degree of control of polypeptide activity provided thereby are, unexpected results of the instant Page 19 of 19compositions, which are acknowledged to be novel over each of the cited references. Applicant submits that None of the cited art suggests how such improved results could be obtained, or even that such results are possible.  Applicant submits that accordingly, the claimed compositions provide unexpectedly improved results. 
In view of the foregoing, Applicant submits the showing of unexpected improved results would overcome a prima facie case of obviousness if one did exist.  Applicant submits that reconsideration and withdrawal of the rejection under 35 U.S.C. §103 is respectfully requested. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however is not found persuasive for the reasons previously stated and for those reasons repeated herein.
Applicant’s submission of unexpectedly improved results is insufficient to overcome a prima facie case of obviousness. MPEP 2141(V) based upon the specific results pointed to by applicants and applicant’s discussion thereof.  

Applicant’s submission of significantly faster activation and a higher degree of control of polypeptide activity provided thereby as being unexpected results of the instant Page 19 of 19compositions, is not persuasive absent accounting of the specifics of the experimental data upon which applicants submission relies. Applicant’s submission that none of the cited art suggests how such improved results could be obtained, or even that such results are possible is not found persuasive in light of how the submitted results are in fact unexpected.  A mere statement that the results are unexpected without supporting data, explanation and logic is not found persuasive.  

Thus, claims 1, 2, 4, 5, 13, 16, 17, 22, 23 remain rejected under 35 U.S.C. 103 as being unpatentable over Jullien et al. (Nucleic Acids Research, Vol 31, No. 21, e131) and Yadav and Yang (US 7,238,854).

The rejection of claim(s) 3 and 6 under 35 U.S.C. 103 as being unpatentable over Kuan-Ta Lu, Timothy (US 2017/0306336) as applied to claims 1, 2, 4, 5, 13, 16, 17, 22, 23 above, and further in view of Lim et al. (US 2016/0264665) is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 8/25/2020.  It is acknowledged that the Lu et al. reference does not get priority to its provisional application number 62/327,479.

The rejection of claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jullien et al. (Nucleic Acids Research, Vol 31, No. 21, e131) and Yadav and Yang (US 7,238,854). as applied to claims 1, 2, 4, 5, 13, 16, 17, 22, 23  above, and further in view of Lim et al. (US 2016/0264665) is withdrawn based upon applicants amendment of the claims  and arguments presented in the paper of 8/25/2020..
Remarks
No claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







rgh
5/28/2021


/RICHARD G HUTSON/Primary Examiner, Art Unit 1652